Title: To Benjamin Franklin from Benjamin Vaughan, [19 September 1777?]
From: Vaughan, Benjamin
To: Franklin, Benjamin


We have debated at length whether this letter, which lacks an opening, continues Vaughan’s note to Franklin in December, 1776, or was written immediately after their meeting at the Bains de Poitevin the following September. There is some evidence for guessing each way, but nothing conclusive. As for the first way, the opening sentence here seems to follow naturally from the final sentence in December; and the mention in closing of Franklin’s situation sounds much less like September than like the uncertainties of nine months before. In December, on the other hand, Vaughan wrote in the third person; here he writes in the first, and in a tone that is perhaps more personal. But the central question that bears on the date is what he means by “the compliment in that letter to Lord Chatham.” This could be a compliment in one of the enclosures, now lost, that he sent Franklin in December; in that case the whole sentence remains inscrutable. The meaning, however, could equally well be a compliment in Vaughan’s letter to Chatham; in that case the sentence is clear―and was written in September.
The open letter to the Earl, which John Temple had sent Franklin in pamphlet form in July, was a response to Chatham’s speech in the Lords on May 30. Vaughan argued for immediate reconciliation with America, based on certain necessary preconditions: recognizing its independence, withdrawing British troops, and indemnifying sufferers from the war. These were presumably the points on which Chatham was uninformed; at least he did not mention them in his speech. The compliment was not to him but to Franklin. “The British ministry,” Vaughan had written, “ought to lose no time in making overtures to a certain considerable personage, now in France, whom the American Congress have intrusted with authority to treat with the powers in Europe.... This celebrated philosopher is indeed a faithful servant of America; and, I trust, he is no enemy to Britain. He is a friend to mankind; and I verily believe, as he has the most power, so he has the strongest inclination to unite Great Britain and America in everlasting bonds of peace and friendship.”
The compliment, then, is comprehensible at the later date and obscure at the earlier one. For this reason we have, contrary to our usual practice, arbitrarily chosen September; but the choice is no indication that the letter was written then. The question of date, we believe, must remain open. So must a number of other questions about what Vaughan means. In the interview of which he speaks he suggested an appendix, which could only be to his edition of Franklin’s works; on what ground might the suggestion have alarmed the author? The young man protests his unimpaired attachment; what had threatened to impair it? His first sentence in the postscript, even if it refers to the Chatham pamphlet, is beyond our understanding. So is the final sentence if written in September: he is disappointed to learn that he cannot call on Franklin, but why should he not? The letter, in short, is replete with mysteries.
 

[September 19, 1777?]
The compliment in that letter to Lord Chatham I thought necessary; and it certainly excuses him somewhat, to suppose that he was not informed upon those points upon which almost every man of his nation is so ignorant.
Begging you not to be alarmed about the mention of an appendix (which I will hereafter explain to you) and entreating your forgiveness for all my liberties, believe me, my dearest sir, with attachments towards you not in the least impaired by this interview, your devoted, your most affectionate, and grateful pupil,
Benjn: Vaughan


  Verte.
P.S. I forgot to mention that I endeavored to mark my candor by blaming, or rather not approving, wherever I could; and you will see too that I have done it once too often.
To answer likewise the false impressions of the day, I was greedy to pick up every testimony to the integrity of your character. Not that I did not feel the caprices of living fame, and saw that the greatest characters had been for a part of their lives and with particular people oppressed in their fame, nay that even that oppression had made a part of their lasting fame and was usually a consequence of the best founded title to it; but really my affection for your person made me sensible to all the insults (though temporary only) cast upon you, and I saw also that some of the influence of your writings depended upon the estimation in which you were held for your motives.
  
Excuse this scrawl. I should have said all this in person, but your situation prevents it, which [I] did not fully see till last night, and I [have] not now the opportunity to transcribe.

 
Addressed: Dr: Franklin.
Notation: Vaughn
